DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s response to the restriction requirement filed on August 9, 2022, has been received and entered.  No claims have been newly amended, cancelled, or newly added.  Claims 1-12 are pending in this instant application.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 drawn to a disposable 
medical device for medication of patient's skin lesions, comprising a sealed and sterilized external envelope, inside which a chamber or tray is located, is accommodated in said chamber or tray (2), on which a suspension of epithelial or dermal-epithelial cells, consisting of patient's intact skin shreds, subjected to crushing, shredding and homogenization, is adhered in the reply filed on August 9, 2022 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1-6 are under consideration.
The election/restriction requirement is deemed proper and made final.
Priority
Acknowledgment is made of applicant's claim for foreign priority to the filing dates of Italian Patent Application Serial No. IT102018000010390 filed on November 16, 2018.
Claim Objections
Claim1 is objected to because of the following informalities:  In line four following the term “tray” there is “(2)” which appears to be a typo as the rest of the numerical indicators have been removed from the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saint-Gobain (VueLife Closed Culture System and KryoSure and KryoVue Cryopreservation Products May 1, 2016, IDS), Phillips (Journal of Dermatological Surgery and Oncology, vol 18, Jan 1 1993 794-800 IDS), and Boyce (Pub. No. WO 03/076604; Pub Date: Sep. 18, 2003, IDS).
Regarding claim 1, Saint-Gobian discloses a disposable sterile cellular culture  bag, wherein inside of said bag is an enclosed environment (chamber) suitable for cellular cultures (page 2 column 1) wherein the cells are adhered to a film (page 3 column 1 paragraph 1).   But VueLife does not disclose wherein the cellular suspension is epithelial or dermal epithelial cells or wherein the film is collagen.
However, in the same field of endeavor of culture bags meant to grow cells, Phillips discloses skin cells grown on a biodegradable mesh within a culture bag, wherein the mesh degrades leaving skin cells adhered to collagen within the culture bag wherein the skin is a cultured autografts (page 798 column 1 through paragraph 1 of column 2).
Additionally, in the same field of endeavor of mediums for culturing a population of cells (page 8 lines 22-25), Boyce discloses a substrate to provide attachment and proliferation for one or more layers of cultured dermal and/or epidermal cells; wherein the population of cells are from the recipient (page 6 lines 1-8 and page 7 lines 17-20) and wherein the matrix is collagen (page 11 lines 5-15); wherein the dermal and epidermal cells are removed from a healthy area of the patients skin by known techniques such as punch biopsy, shave biopsy and full thickness skin excision (page 9 lines 21-25) and then processed (paged 10 lines 1-6).
	With respect to the claim language of crushing, shredding and homogenization of the patients interacted skin cells is product by process language directed to the patients skin cells.  As both Phillip and Boyce disclose the patients skin cells capable of proliferating and attaching to the substrate the claimed prior at cells are identical or substantially identical to the instantly claimed cells.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433”  Furthermore, according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
	With respect the phase “for medication of patient’s skin lesion”, this is a statement of intended use.  As the combination of prior art discloses the instantly claimed disposable medical device it would be able to be utilized “for medication of patient’s skin lesion”, unless and until Applicant can provide evidence to the contrary.

Regarding claim 2, Saint-Gobian discloses a flexible tube extending outward from the bag (page 2 column 2) wherein the bag is filled (page 10 column 2 Inlet Line). 
Regarding claim 5, Saint-Gobian discloses a separate leg of the bag formed  form an external clamp that partitions the bag (page 2 column 1 paragraph 5) or wherein the bag comprises separate compartments (page 11 column 1 figures).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Saint-Gobian, Phillips, and Boyce to include a culture matrix comprising a collagen substrate onto which dermal and epidermal cells adhere as disclosed by the combination of Phillips and Boyce within the cell culture bag of Saint-Gobian as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include a collagen matrix within the cell culture bag as it is a biocompatible material that is permissive as a substrate for culture and transplantation of cultured cells as evidenced by Boyce (page 12 paragraph 3).  One who would have practiced this invention would have had reasonable expectation of success because Saint-Gobian had already disclosed a disposable sterile cellular culture bag, wherein inside of said bag is an enclosed environment (chamber) suitable for cellular cultures (page 2 column 1), while Phillips provided guidance with respect to adding a substrate into a cell culture bag, and Boyce disclosed the use of collagen substrates to gown the patient’s own epithelial and dermal cells.  It would have only required routine experimentation to include a collagen sheet with epidermal and dermal cells in a cell culture bag as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.



Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saint-Gobain (VueLife Closed Culture System and KryoSure and KryoVue Cryopreservation Products May 1, 2016, IDS), Phillips (Journal of Dermatological Surgery and Oncology, vol 18, Jan 1 1993 794-800 IDS), and Boyce (Pub. No. WO 03/076604; Pub Date: Sep. 18, 2003, IDS) as applied to claims 1 and 2 above, and further in view of Martin, et al. (Pub. No.: WO 2017/197154; Pub. Date: Nov. 16, 2017).
Regarding claims 3 and 4 the combination of Saint-Gobain, Phillips and Boyce remains as applied to claims 1 and 2.  The combination of references disclose a disposable sterile cellular culture  bag, wherein inside of said bag is an enclosed environment (chamber) suitable for cellular cultures (page 2 column 1) wherein skin cells are grown on a substrate within a culture bag, wherein the mesh degrades leaving skin cells adhered to collagen within the culture bag wherein the skin is a cultured autografts (page 798 column 1 through paragraph 1 of column 2), wherein substrate to provide attachment and proliferation for one or more layers of cultured dermal and/or epidermal cell is collagen (page 6 lines 1-8, page 7 lines 17-20, and page 11 lines 5-15); as fully set forth above, and wherein the culture bag further comprises a second tube with a cap (page 2 column 2 image).  But the combination does not disclose wherein the second tube has a filter for gas exchange
However in the same field of endeavor of cell culture bags (abstract) Martin discloses wherein the culture bag comprises a vent tube with a filter for the exchange of gas between the interior compartment of the bag and the outside of the bag [0031]
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Saint-Gobian, Phillips, Boyce, and Martin to include a vent tube with a filter for the exchange of gas between the interior compartment of the bag and the outside of the  cell culture bag [0031] as disclosed by Martin, wherein the cell culture bag comprises a collagen substrate to which epidermal and dermal cells are adhered to as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to  include a vent tube with a filter in order to permit gas exchange between the interior and exterior of the cell culture bag and  decrease any excess pressure in the bag without contaminating the cell culture within the bag as evidenced by the teaching of Martin [0031].  One who would have practiced this invention would have had reasonable expectation of success because Saint-Gobian had already disclosed a disposable sterile cellular culture bag, wherein inside of said bag is an enclosed environment (chamber) suitable for cellular cultures (page 2 column 1), and Martin provided guidance with respect to the addition of a filtered tube vent to a cell culture bag.   It would have only required routine experimentation to include a filtered tube vent in a cell culture bag as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saint-Gobain (VueLife Closed Culture System and KryoSure and KryoVue Cryopreservation Products May 1, 2016, IDS), Phillips (Journal of Dermatological Surgery and Oncology, vol 18, Jan 1 1993 794-800 IDS), and Boyce (Pub. No. WO 03/076604; Pub Date: Sep. 18, 2003, IDS) as applied to claims 1 and 5 above, and further in view of Pattillo et al. (Patent No.: 4,937,194; Date Of Patent: Jun. 26, 1990) and Frattini (Pub. No.: EP 2667839; Pub. Date; Dec. 2013).
Regarding claim 6 the combination of Saint-Gobain, Phillips and Boyce remains as applied to claims 1 and 5.  The combination of references disclose a disposable sterile cellular culture  bag, wherein inside of said bag is an enclosed environment (chamber) suitable for cellular cultures (page 2 column 1); wherein the cell culture bag incudes separate leg of the bag formed  form an external clamp that partitions the bag (page 2 column 1 paragraph 5) or wherein the bag comprises separate compartments (page 11 column 1 figures), wherein skin cells are grown on a substrate within a culture bag, wherein the mesh degrades leaving skin cells adhered to collagen within the culture bag wherein the skin is a cultured autografts (page 798 column 1 through paragraph 1 of column 2), wherein substrate to provide attachment and proliferation for one or more layers of cultured dermal and/or epidermal cell is collagen (page 6 lines 1-8, page 7 lines 17-20, and page 11 lines 5-15); as fully set forth above, and wherein the culture bag further comprises a second tube with a cap (page 2 column 2 image).  But the combination does not disclose wherein the separate leg is connected to the envelope via a tube with a fracture cone connector.
However in the same field of endeavor of cell culture bags (abstract) Pattillo discloses connecting separate bags via a tube (abstract, Fig. 1, and Fig. 5).
Additionally, in the same field of endeavor of connectors to use for medical devices for circulation of fluids  from bags of liquid solutions ([0002] and [0003]), Frattini discloses fractured V shaped connectors (Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Saint-Gobian, Phillips, Boyce, and Pattillo, and Frattini to include a tube between the cell culture envelope and a separate leg wherein the tube uses a v shaped fractured connector as disclosed by the combination of Pattillo, and Frattini as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include a tube between the separate leg and the cell culture bag as means to meter out nutrient media to cell cultures as evidenced by the teachings of Pattillo et al (abstract) wherein one of ordinary skill in the art would be motivated to use the V shaped fracture cone connector as the connector does not require a syringe, automatically seals and is reclosable as evidenced by Frattini [0001].  One who would have practiced this invention would have had reasonable expectation of success because Saint-Gobian had already disclosed a disposable sterile cellular culture bag and a separate leg, while Pattillo, and Frattini provided guidance with respect to connecting the leg and the culture bag by a tube utilizing a v shaped fracture cone.  It would have only required routine experimentation to include a tube and connector between the culture bag and leg  as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617